Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 September 2022 has been entered.
 
                    CLAIMS UNDER EXAMINATION
Claims 1-4,7,10-21 and 29-38 are pending. Claims 1-4, 10-11, 21, 29-30 and 37-38 have been examined on their merits. 

      PRIORITY
The Applicant claims priority to Provisional Application 60/752288. The Provisional Application does not provide support for a composition comprising an aminopeptidase in an amount from 0.5%-20% by weight in the composition. The Instant Applicant Application is a continuation of 1164227, filed on 19 December 2006. The ‘274 provides support for a protease composition comprising a protease, which may be an aminopeptidase [0031] within the claimed range [0039].

WITHDRAWN REJECTIONS
The previous rejections have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
The arguments made by the Applicant in the response filed on 18 September 2022  are acknowledged. New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-11 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “treating the damaged tissue over a period of time during which the protease composition degrades MMP9 and TNFα and does not degrade TIMP-1, IL-1β and PDGF”. The Instant Specification discloses the following:

The ELISAs showed interesting and surprising results. The Elta Proteases were able to degrade active MMP9 and TNFα at room temperature, but more markedly at body temperature. Rapid and complete MMP degradation occurred within 1 hour and within 8-10 hours for TNFα in CWF from patient samples. Unlike MMP and TNFα, TIMP, IL1β, and PDGF were not degraded by the Elta Proteases during the 24 hour incubation period, even at 37° C. 
While the Instant Specification discloses MMP and TNF-α are degraded, but TIMP, IL1β, and PDGF were not degraded during a 24 hour incubation period, this is directed to “Elta Proteases”, not the claimed aminopeptidase. The Instant Specification does not disclose the period of time during which a protease composition comprising 0.5%-20% aminopeptidase degrades MMP and TNF-α, but not TIMP, IL1β, and PDGF. The metes and bounds of said period of time are unclear. Appropriate correction is required. All dependent claims are included in this rejection. For the purposes of examination, any length of time is interpreted to read on the claim limitation. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4,10-11, 21, 29-30 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. (Ointment Wound Spray. 20050036950A1 17 February 2005) in view of Raekallio et al. (Biochemical and Histochemical Observations on Aminopeptidase Activity in Early Wound Healing. Nature 1967 pages 1037-1038).

Jones et al. disclose a spray-on topical wound debrider spray applied to skin wounds (Abstract; [0006]). Jones teaches the following ([0012]):
As those skilled in the art know, a proteolytic enzyme will have in part or in total the capacity to hydrolyze peptide amide bonds. Such enzymes may also have some inherent lipolytic and/or amylolitic activity associated with the proteolytic activity. The preferred proteolytic enzyme is papain. Other suitable proteolytic enzymes include trypsin, chymo-trypsin, streptokinaise, streptodormase, ficin, pepsin, carboxypeptidase, aminopeptidase, chymopapain, bromelin, thermolysin, thermoase, collagenase, and other proteolytic enzymes.

Therefore Jones suggests the use of an aminopeptidase as a suitable enzyme for use in the disclosed debrider. Jones teaches the following ([0018]):
An effective amount of the enzyme is to be used in the practice of this invention. Such amount will be that amount which effectively debrides necrotic tissue and liquefies pus in acute and chronic wounds. Such an amount will also be that amount which effects removal in a reasonable time (for example, over a 7 day period), of substantially all of such materials. The precise amount used for any particular use will depend on several factors, including the inherent activity of the enzyme, the number of applications intended for the wound, etc. In weight/volume terms, the enzyme preparations are seldom pure, and as earlier stated, it is expected that the enzyme source will be used in amounts of from 0.001% by weight to 20% by weight, preferably 0.01% to 10% by weight formulation. 

Therefore the art teaches an enzyme concentration range that encompasses the claimed range, and touches the claimed end point. As set forth above, the art teaches administration of an amount that will effectively treat either acute or chronic wounds.

Jones suggests the use of aminopeptidase (supra). It is of note the art discloses other protease enzymes that can also be used to treat a wound.

Raekallio investigates aminopeptidase activity in would healing. As disclosed by the art, an increase in aminopeptidase activity is histochemically demonstrable 2 hours after injury and in the earliest phases of wound healing (first paragraph). The art teaches there is a gradual increase between 2 to 7 hours after the injury (see third paragraph). The art teaches the initial increase in aminopeptidase activity might be connected with the peptides that are shown in the prior art to give rise to local hyperaemia, increase in capillary permeability, and migration of leucocytes.

It would have been obvious to combine the teachings of the Jones and Raekallio by using an aminopeptidase in the composition taught by Jones. One would have been motivated to do so since Jones teaches a method of treating a wound, and suggests the use of aminopeptidase. KSR Rationale E indicates that  “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  The skilled artisan would have been motivated to specifically choose aminopeptidase since Raekallio teaches aminopeptidase is involved in early wound healing. The skilled artisan would use an enzyme involved in the earliest states of the wound healing process. One would have had a reasonable expectation of success since Jones teaches aminopeptidase can successfully be used in the wound treating composition. Because Jones teaches chronic tissue can be treated using the claimed enzyme in the claimed amount for “a reasonable time”, such as a 7 day period, it is interpreted to read on the claim limitation. As set forth above, Raekallio teaches aminopeptidase is involved in early wound healing, with a gradual increase 2-7 hours after injury. The skilled artisan would try treating over this period of time since Raekallio teaches aminopeptidase is increases during this period during natural wound healing. Therefore claim 1 is rendered obvious (claim 1).

Claims 2-4 are directed to the effect of administering the composition recited in claim 1. As set forth above, Jones suggests administering a composition comprising aminopeptidase. Because Jones teaches treating a chronic wound, it follows that Jones’ composition would have the claimed effect. Therefore claims 2-4 are included in this rejection on the same grounds (claims 2-4).

Jones teaches for topicals used in hospitals, they must be easy to apply by nurses and technicians, especially for ulcerated wounds they must not tear skin, and the feel must not be too greasy. The skilled artisan would use the topical taught by Jones to treat an ulcer since Jones teaches the composition is a topical that can be applied to chronic wound.  Therefore claim 10 is included in this rejection (claim 10). Claim 11 recites the chronic wound of claim 1 is the result of cancer. Examiner notes that while the claim recites the cause of the wound the claim is still directed to a chronic wound. It would have been obvious to treat a chronic wound caused by cancer since it is still a chronic wound and, as set forth above, Jones teaches treating a chronic wound with the disclosed topical composition. Therefore claim 11 is included in this rejection (claim 11).
Regarding claim 21, the teachings of Jones and Raekallio as set forth above are reiterated.
It would have been obvious to combine the teachings of the prior art by using an aminopeptidase in the composition taught by Jones. KSR Rationale E indicates that  “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  One would have had a reasonable expectation of success since Jones teaches it can successfully be used. Motivation to use an aminopeptidase is provided by Raekallio, who teaches aminopeptidase is involved in early wound healing.  One would have had a reasonable expectation of success using an aminopeptidase since Jones explicitly identifies aminopeptidase as a protease that can be used in the disclosed composition. Therefore claim 21 is rendered obvious as claimed (claim 21).
Jones teaches for topicals used in hospitals, they must be easy to apply by nurses and technicians, especially for ulcerated wounds they must not tear skin, and the feel must not be too greasy. The skilled artisan would use the topical taught by Jones to treat an ulcer since Jones teaches the composition is a topical that can be applied to chronic wound.  Therefore claim 29 is included in this rejection (claim 29). Claim 30 recites the chronic wound of claim 21 is the result of cancer. Examiner notes that while the claim recites the cause of the wound the claim is still directed to a chronic wound. It would have been obvious to treat a chronic wound caused by cancer since it is still a chronic wound and, as set forth above, Jones teaches treating a chronic wound with the disclosed topical composition. Therefore claim 30 is included in this rejection (claim 30).
Jones teaches the composition may comprise a humectant ([0026] [0028]). Jones teaches the humectant portion serves to stabilize the moisture content of the wound site ([0030]). This portion preferably has a weight up to about 25% of the total cleanser weight. Jones is silent as to whether a higher amount of humectant can be used. It would have been obvious to optimize the amount of humectant used in the disclosed composition. Jones teaches the humectant portion serves to stabilize the moisture content of the wound site. The skilled artisan would increase the amount of humectant to further stabilize the moisture content of the wound. MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  Examiner notes MPEP 2144.05 teaches 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore the claimed range recited in claims 37-38 is rendered obvious (claims 37-38).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653